Name: Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R1374Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products Official Journal L 185 , 30/06/1998 P. 0021 - 0042COMMISSION REGULATION (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 13(3) and 16(4) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1(1) thereof,Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (4), and in particular Article 1 thereof,Whereas Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (5), as last amended by Regulation (EC) No 1129/98 (6), has been substantially amended several times; whereas, since further amendments are to be made, it should be recast in the interests of clarity and efficiency;Whereas the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (hereinafter referred to as the 'Agreement`) provides for certain tariff quotas for milk and milk products under the 'current access` and 'minimum access` arrangements; whereas those quotas should be opened; whereas rules should be laid down for the management of those quotas;Whereas tariff quotas are opened under the current access arrangements for specified countries; whereas, in order to check that products imported under the quotas conform to the product description laid down and that the tariff quotas are complied with, use should be made of the arrangements under which certificates are issued on the responsibility of the exporter country;Whereas certain special conditions previously applied to imports authorised under special arrangements should be applied to imports of New Zealand butter under the quota provided for in the Agreement in order to monitor their origin and destination;Whereas tariff quotas under the minimum access arrangements are opened for unspecified countries; whereas, in order to ensure correct and equitable management of the quotas, acceptance of licence applications should be subject to the lodging of a security greater than that required for normal imports and certain conditions should be laid down for the submission of licence applications; whereas the quotas should be spread out over the year and the procedure for the allocation of licences and their period of validity should be laid down; whereas this type of management requires close cooperation between the Member States and the Commission;Whereas the Regulation should contain provisions on the import of milk products under tariff quotas opened pursuant to other international agreements and on the import of milk products under preferential quota arrangements; whereas checks on the description of the products concerned and, where appropriate, on compliance with the quota may be made on the basis of the system of certificates issued by the exporter country; whereas, however, in the case of imports from Switzerland under the special arrangement agreed between that country and the Community and imports from Turkey under the preferential arrangements provided for in Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (7), import checks are based solely on Community import licences;Whereas the special provisions of this Regulation are either supplementary to, or derogate from Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (8), as last amended by Regulation (EC) No 1044/98 (9);Whereas, in order to permit the timely submission of licence applications in respect of the quotas opened by this Regulation, provision should be made for its entry into force on the day following that of its publication;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:CHAPTER I General arrangements Article 1 All imports into the Community of any of the products listed in Article 1 of Regulation (EEC) No 804/68 (hereinafter referred to as 'milk products`) shall be subject to the presentation of an import licence.Notwithstanding the fourth indent of Article 5(1) of Regulation (EEC) No 3719/88, however, no import licence shall be required for operations involving not more than:(a) 150 kilograms for products falling within CN codes 0405 and 0406,and(b) 300 kilograms for other milk products.Article 2 1. The special rules set out in paragraphs 2 to 5 shall apply to import licences.2. The security referred to in Article 14(2) of Regulation (EEC) No 3719/88 shall be ECU 10 per 100 kilograms net of product.3. The Combined Nomenclature product code shall be entered in section 16 of both the import licence application and the licence itself. The licence shall only be valid for the product so designated.4. The licence shall be valid from the day of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88 until the end of the third month following.5. The licence shall be issued on the first working day following the day on which the application is submitted.Article 3 Classification of cheeses under CN codes 0406 20 10, 0406 90 02 to 0406 90 06 and 0406 90 19 shall be subject to the presentation of:(a) a licence issued in accordance with Article 23 for imports coming from Switzerland under the special arrangement concluded between that country and the Community;(b) an IMA 1 certificate fulfilling the conditions laid down in Chapter IV for other third countries.CN code 0406 90 01 shall apply only to cheeses imported from third countries.Article 4 For the purposes of this Regulation 'year of import` means:(a) the calendar year for the arrangements referred to in sections 1 and 3 of Chapter II;(b) the 12-month period beginning on 1 July for the arrangements referred to in section 2 of Chapter II.CHAPTER II Tariff quota arrangements Section 1 Imports of milk products under tariff quotas referred to in the GATT/WTO Agreements opened for specified countries of origin Article 5 The section shall apply to certain tariff quotas for milk products referred to in the Agreements concluded under the Uruguay Round of multilateral trade negotiations (hereinafter referred to as 'the Agreement`) opened for specified countries of origin.Article 6 The tariff quotas referred to in Article 5 and the duties to be applied shall be as set out in Annex I.Article 7 1. An import licence for the products listed in Annex I at the rate of duty indicated shall only be issued on presentation of an IMA 1 certificate, or a copy thereof, fulfilling the conditions laid down in Chapter IV; it shall bear the number of that certificate.2. The period of validity of the IMA 1 certificate may not extend beyond 31 December of the year of issue.From 1 November of each year, however, certificates valid from the following 1 January may be issued for quantities covered be the quota for the year of import.Article 8 1. The import licence application and the import licence itself shall show the following entries:(a) in boxes 7 and 8, the name of the country of provenance and country of origin;(b) in box 15, the product description in accordance with Annex I;(c) in box 16, the subheading of the Combined Nomenclature preceded by 'ex` where appropriate;(d) in box 20, the number of the IMA 1 certificate together with one of the following:- VÃ ¡lido si va acompaÃ ±ado de un certificado IMA 1 [Reglamento (CE) n ° 1374/98]- Gyldig ledsaget af et certifikat IMA 1 (forordning (EF) nr. 1374/98)- Nur gÃ ¼ltig in Verbindung mit einer Bescheinigung IMA 1 (Verordnung (EG) Nr. 1374/98)- ¸Ã £Ã ªÃ µÃ ±Ã ¯ Ã ¬Ã ¼Ã ­Ã ¯ Ã ¥Ã ¶Ã ¼Ã ³Ã ¯Ã ­ Ã ³Ã µÃ ­Ã ¯Ã ¤Ã ¥Ã ½Ã ¥Ã ´Ã ¡Ã © Ã ¡Ã °Ã ¼ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ IMA 1 [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1374/98]- Valid if accompanied by an IMA 1 certificate (Regulation (EC) No 1374/98)- Valable si accompagnÃ © d'un certificat IMA 1 [rÃ ¨glement (CE) n ° 1374/98]- Valido se accompagnato da un certificato IMA 1 [regolamento (CE) n. 1374/98]- Geldig wanneer vergezeld van een certificaat IMA 1 (Verordening (EG) nr. 1374/98)- VÃ ¡lido quando acompanhado de um certificado IMA 1 [Regulamento (CE) n º 1374/98]- Voimassa vain IMA 1-todistuksen kanssa [asetus (EY) N:o 1374/98]- Giltig endast med IMA 1-intyget (FÃ ¶rordning (EG) nr 1374/98).2. The licence shall carry an obligation to import from the country of origin indicated.Article 9 1. The following special rules shall apply to New Zealand butter subject to the tariff quota referred to in Article 5:(a) notwithstanding Article 2(2), the security shall be ECU 5 per 100 kilograms net of product;(b) import licence applications may be submitted only in the United Kingdom;(c) the IMA 1 certificate shall indicate the date of manufacture of the butter concerned.2. For the purposes of monitoring the quantities of the tariff quota referred to in paragraph 1, account shall be taken of all quantities for which import declarations have been accepted during the period concerned.3. Member States shall notify the Commission, by the end of each month, of the quantities of butter imported under the tariff quota referred to in paragraph 1 arriving in their country during the previous month and for which import declarations have been accepted.Article 10 1. At all stages of marketing, New Zealand butter imported into the Community pursuant to this section shall bear an indication of its New Zealand origin.2. The blending of New Zealand butter with Community butter for direct consumption may take place only in the United Kingdom.Paragraph 1 shall apply to blending operations only at the stage prior to packing in small packages.The United Kingdom shall inform the Commission of measures taken to that end.Section 2 Imports of milk products under tariff quotas referred to in the GATT/WTO Agreements opened for unspecified countries of origin Article 11 This section shall apply to tariff quotas for milk products referred to in the Agreement opened for unspecified countries of origin.Article 12 1. The tariff quotas referred to in Article 11 and the duties to be applied shall be as set out in Annex II.2. The quantities set out in Annex II for each year of import shall be divided into four equal parts for the three-month periods commencing on 1 July, 1 October, 1 January and 1April of each year.Article 13 1. At the time that import licence applications are submitted, applicants must prove to the satisfaction of the competent authorities of the Member State concerned that they have regularly imported into the Community and/or exported from the Community milk or milk products during the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from these arrangements.2. Licence applications and the licences themselves may show only one of the CN codes set out in Annex II; the licence application must be for a minimum of 10 tonnes and a maximum of 25 % of the quantity of the product or products concerned available for each period as referred to in Article 12(2) for which the licence application is submitted.3. Licence applications and licences shall show:(a) in box 8, the country of origin (licences shall carry with them an obligation to import from the country indicated);(b) in box 15, a detailed description of the product, in particular:(i) the raw material used,(ii) the fat content, by weight (%), in the dry matter,(iii) the water content, by weight (%), in the non-fatty matter,(iv) the fat content, by weight (%);(c) in box 20, one of the following entries:- Reglamento (CE) n ° 1374/98, artÃ ­culo 12- Forordning (EF) nr. 1374/98, artikel 12- Verordnung (EG) Nr. 1374/98, Artikel 12- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1374/98, Ã Ã ±Ã ¨Ã ±Ã ¯ 12- Article 12 of Regulation (EC) No 1374/98- RÃ ¨glement (CE) n ° 1374/98, article 12- Regolamento (CE) n. 1374/98, articolo 12- Verordening (EG) nr. 1374/98, artikel 12- Regulamento (CE) n º 1374/98, artigo 12 º- Asetus (EY) N:o 1374/98, 12 artikla- FÃ ¶rordning (EG) nr 1374/98, artikel 12.(d) in box 24, the rate of duty applicable.4. The licence shall carry an obligation to import from the country indicated.Article 14 1. Licence applications may be lodged only during the first 10 days of each period as specified in Article 12(2).2. Licence applications shall be admissible only where applicants declare in writing that they have not submitted, and undertake not to submit, any other applications under the import arrangements referred to in this section for the same period for products falling within the same code in the Member State in which the application is being submitted or in any Member State. In the event that an applicant submits more than one application for the same product, all applications from that applicant shall be invalid.3. The Member States shall notify the Commission, on the fifth working day following the end of the application period, of applications submitted for each of the products listed in Annex II. Such notification shall comprise the list of applicants and the quantities applied for by CN code. All notifications, including any notification of a total absence of applications, shall be made by telex or fax on the working day stipulated, in accordance with the specimen in Annex VIII where no application has been made and with the specimens in Annexes VIII and IX where applications have been made.4. The Commission shall decide as quickly as possible to what extent applications may be granted and shall inform the Member States of its decision.Notwithstanding Article 2(5), licences shall be issued to applicants whose applications have been notified in accordance with paragraph 3 not more than three working days after the Member States have been informed of the Commission's decision as provided for in the first subparagraph.Where the total quantity covered by licence applications exceeds the quantity fixed, the Commission may apply an allocation factor to the quantities applied for.Where the total quantity covered by licence applications is less than the quantity available, the Commission shall determine the quantity remaining, which shall be added to that available for the following period of the same year of import.5. If the allocation factor referred to in the third subparagraph of paragraph 4 is less than 0,8000, applicants may withdraw their applications. In such cases, they shall notify the competent authority within three working days of publication of the Commission decision fixing the allocation factor, whereupon their security shall immediately be released. The competent authority shall notify the Commission, within four working days of publication of the decision, of the quantities for which applications have been withdrawn and for which the security referred to in Article 16 has been released.Article 15 The period of validity of licences may not extend beyond 30 June following the date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88.Import licences issued pursuant to this section may be transferred only to the natural or legal persons fulfilling the conditions under Article 13(1).Article 16 Notwithstanding Article 2(2), the security shall be ECU 35 per 100 kilograms net of product.Article 17 Notwithstanding Article 8(4) of Regulation (EEC) No 3719/88, the quantity imported pursuant to this section may not exceed that shown in boxes 17 and 18 of the import licence. To that end, the figure '0` shall be entered in box 19 of the licence.Section 3 Imports of milk products under tariff quotas referred to in other international agreements Article 18 1. Paragraphs 2 and 3 shall apply to imports of milk products from Norway under the EEA Agreement.2. The milk products and the duties applicable shall be as set out in Annex III. A.3. Articles 7 and 8 shall apply.Article 19 1. Paragraphs 2 to 5 shall apply to milk products imported under the tariff quotas referred to in Annex 1 to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council.2. The milk products and the duties applicable shall be as set out in Annex III. B.3. The quantities set out in Annex III. B for each year shall be divided into two equal parts for the half-year periods commencing on 1 January and 1 July.However, in the case of the half-year period from 1 July to 31 December 1998, the quantity shall be 1 500 tonnes.4. The period of validity of import licences may not extend beyond 31 December following the date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88. Import licences issued pursuant to this Article may be transferred only to the natural or legal persons referred to in Article 13(1).5. Articles 13, 14, 16 and 17 shall apply mutatis mutandis.However:(a) notwithstanding Article 13(2), licence applications must be for a minimum of 10 tonnes and a maximum equivalent to the quantity available for each period referred to in paragraph 3;(b) notwithstanding Article 13(3)(c), the entry in box 20 of licence applications and licences shall refer to Article 19 of this Regulation;(c) notwithstanding Article 14(3), Member States shall notify the Commission, on the fifth working day following the end of the period for submission of applications, of applications lodged for each of the products listed in Annex III.B. Such notification shall comprise the list of applicants and the quantities applied for by CN code. All notifications, including any notification of a total absence of applications, shall be made by telex or fax on the working day stipulated, in accordance with the specimen in Annex X.CHAPTER III Non-quota preferential import arrangements Article 20 This Chapter shall apply to certain milk products imported from third countries under special arrangements concluded between those countries and the Community, or under autonomous concessions, at reduced duties without restriction.Article 21 The milk products referred to in Article 20 and the duties applicable shall be as set out in Annex IV.Article 22 1. An import licence for the products listed in Annex IV at the rate of duty indicated shall be issued only on presentation of an IMA 1 certificate, or a copy thereof, fulfilling the conditions laid down in Chapter IV; it shall bear the number of that certificate.2. The period of validity of the IMA 1 certificate may not extend beyond 31 December of the year of issue.Article 23 1. Notwithstanding Article 22, paragraphs 2, 3 and 4 shall apply:(a) to imports coming from Switzerland under the special arrangement concluded between that country and the Community;(b) to imports of milk products as referred to in Annex 1 to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council, except for imports provided for in Article 19(1) of this Regulation.2. Licence applications and licences shall show:(a) in box 15, the detailed description of the product referred to in Annex IV or, for products falling within CN codes 0406 90 02 to 0406 90 06, the description in the Combined Nomenclature;(b) in box 16, the Combined Nomenclature code for the product;(c) in box 20, one of the following entries:- Reglamento (CE) n ° 1374/98, artÃ ­culo 23- Forordning (EF) nr. 1374/98, artikel 23- Verordnung (EG) Nr. 1374/98, Artikel 23- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1374/98, Ã Ã ±Ã ¨Ã ±Ã ¯ 23- Article 23 of Regulation (EC) No 1374/98- RÃ ¨glement (CE) n ° 1374/98, article 23- Regolamento (CE) n. 1374/98, articolo 23- Verordening (EG) nr. 1374/98, artikel 23- Regulamento (CE) n º 1374/98, artigo 23- Asetus (EY) n:o 1374/98, 23 artikla- FÃ ¶rordning (EG) nr 1374/98, artikel 23.(d) in box 24, the rate of duty applicable.3. For products falling within CN codes 0406 90 02 to 0406 90 06 and for those listed in Annex IV under serial numbers 3, 4 and 5, import licences shall be issued only where the applications are accompanied by:(a) a written declaration by the applicant that the minimum prices referred to in Annex IV or in the Combined Nomenclature for products falling within CN codes 0406 90 02 to 0406 90 06 have been complied with;(b) a written undertaking by the applicant to supply, at the request of the competent authorities, any information and additional supporting documentation which they may judge necessary with regard to compliance with the minimum price and to allow any auditing of accounts required by those authorities.In cases of non-compliance with the minimum price, in addition to the import duty set in Annex I to Council Regulation (EEC) No 2658/87 (10), a penalty shall be paid equal to 25 % of the amount of the duty.4. The reduced rate of duty shall be applied only on presentation of the declaration of release for free circulation accompanied by the import licence and the proof of origin issued under:(a) Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 (11), for imports from Switzerland;(b) Protocol 3 to Decision No 1/98 of the EC-Turkey Association Council, for imports from Turkey.CHAPTER IV Rules applicable to IMA 1 certificates Article 24 The IMA 1 certificate shall be drawn up according to the specimen in Annex V in accordance with the conditions laid down in this Chapter and must be presented on importation.Article 25 1. The dimensions of the form referred to in Article 24 shall be 210Ã 297 mm. The paper used shall weigh at least 40 g/m2 and shall be white in colour.2. The forms shall be printed and completed in one of the official languages of the Community. They may also be printed and completed in the official language or one of the official languages of the exporting country.3. The form shall be completed either in typescript or in manuscript. Block letters shall be used if the form is completed in manuscript.4. Each certificate shall bear a serial number allocated by the issuing agency.Article 26 1. A separate certificate must be drawn up for each type of product as referred to in Annexes I, III.A and IV and each form of presentation thereof, except for imports as referred to in Article 23.2. The certificate must contain, for each type and each form of presentation, the particulars set out in Annex VI.Except in the case of unforeseeable circumstances or force majeure, the original of the certificate shall be presented, along with the products to which it relates, to the customs authorities of the importing Member State before the end of the second month following issue of the certificate.Article 27 1. The period of validity of the certificate shall be the same as that of the import licence referred to in Article 2(4).2. Certificates shall be valid only if duly completed and authenticated by an issuing agency listed in Annex VII.3. Certificates shall be regarded as duly authenticated where they show the date and place of issue, are stamped by the issuing agency and bear the signature or signatures of the person or persons authorised to sign them.Article 28 1. An issuing agency may be listed in Annex VII only if:(a) it is recognised as such by the exporting country;(b) it undertakes to verify the particulars set out in the certificates;(c) it undertakes to supply the Commission and the Member States, upon request, with any information that may be required to assess the particulars set out in the certificates.2. Annex VII shall be revised when the condition referred to in paragraph 1(a) is no longer fulfilled or when an issuing agency fails to fulfil one of the obligations it has undertaken.Article 29 Member States shall take the measures necessary to check that the system of certificates established by this Chapter is operating correctly.CHAPTER V General and final provisions Article 30 Chapter I shall apply to import licences issued under the arrangements laid down in Chapters II and III except where otherwise stated.Article 31 Regulation (EEC) No 1600/95 is hereby repealed.References to that Regulation shall be construed as references to this Regulation.Article 32 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 146, 20. 6. 1996, p. 1.(4) OJ L 113, 15. 4. 1998, p. 1.(5) OJ L 151, 1. 7. 1995, p. 12.(6) OJ L 157, 30. 5. 1998, p. 91.(7) OJ L 86, 20. 3. 1998, p. 3.(8) OJ L 331, 2. 12. 1988, p. 1.(9) OJ L 149, 20. 5. 1998, p. 11.(10) OJ L 256, 7. 9. 1987, p. 1.(11) OJ L 300, 31. 12. 1972, p. 189.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III TARIFF QUOTAS PURSUANT TO OTHER INTERNATIONAL AGREEMENTS >TABLE>>TABLE POSITION>ANNEX IV >TABLE>For the purposes of these provisions, 'rind` is defined as follows:'The rind of such cheeses is the outer layer formed from the cheese itself, having a distinctly more solid consistency and a distinctly darker colour`.(b) 'Whole Cheddar cheeses` means:- whole cheeses of a net weight of not less than 33 kg but not more than 44 kg,- cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg.(1) 'Free-at-frontier value` means the free-at-frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community.(2) The concession applies to rectangular blocks or pieces packed in vacuum or inert gas provided that the packaging of such goods bears at least the following particulars:- the name of the cheese,- the fat content by weight in the dry matter,- the packer responsible,- the country of origin of the cheese.(3) 'Put up for retail sale` means cheese put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g.ANNEX V IMA 1 CERTIFICATE >START OF GRAPHIC>1. Seller2. Serial No of issueORIGINALCERTIFICATEfor the entry of certain milk products under certain headings or subheadings of the Combined Nomenclature3. Buyer4. Number and date of invoice5. Country of origin6. Member State of destinationIMPORTANTA.A separate certificate must be made out for each form of presentation of each product.B.The certificate must be in an official language of the European Community. It may also contain a translation into the official language or one official language of the exporting country.C.The certificate must be made out in accordance with the Community provisions in force.D.The original, and where appropriate, a copy of the certificate must be presented to the customs office in the Community at the time when the product is being put into free circulation.7. Marks, numbers, number and kind of packages ; detailed description of product and particulars of its form of presentation8. Gross weight (kg)9. Net weight (kg)10. Raw material used11. Fat content by weight (%), in the dry matter12. Water content by weight (%), in the non-fatty matter13. Fat content, by weight (%)14. Ripening period15. Community free-at-frontier price (ECU) per 100 kg net weight equal to or more than:16. Observations : (a) tariff quota (1) (b) intended for processing (1)17.IT IS HEREBY CERTIFIED-that the particulars set out above are accurate and comply with the Community provisions in force.-that for the products described above no discount, refund, or any other rebate will be granted to the buyer which may lead to the product in question having a value less than the minimum import value fixed for such product (2).18. Issuing agencyPlaceYearMonthDay(Signature and stamp of issuing agency)(1)Delete where not applicable.(2)This clause is deleted for cheeses of sheep's or buffalo milk, for Glaris, Tilsit and ButterkÃ ¤se and for special milk for infants.>END OF GRAPHIC>ANNEX VI RULES FOR COMPLETING CERTIFICATES The following must be completed, in addition to boxes 1 to 6, 9, 17 and 18 of the IMA 1 certificate:A. As regards Cheddar listed under No 46 in Annex I and covered by CN code ex 0406 90 21:1. Box 7 by specifying, as appropriate:- 'whole Cheddar cheeses`,- 'Cheddar cheese other than whole cheeses, of a net weight of not less than 500 g`,- 'Cheddar cheese other than whole cheeses, of a net weight of less than 500 g`;2. Box 10 by specifying 'exclusively pasteurized home-produced cows' milk`;3. Box 11 by specifying 'at least 50 %`;4. Box 14 by specifying 'at least nine months`;5. Boxes 15 and 16 by specifying the period for which the quota is valid.B. As regards Cheddar cheeses listed under No 45 in Annex I and covered by CN code ex 0406 90 21:1. Box 7 by specifying 'whole Cheddar cheeses`;2. Box 10 by specifying 'exclusively home-produced cows' milk`;3. Box 11 by specifying 'at least 50 %`;4. Box 14 by specifying 'at least three months`;5. Box 16 by specifying the period for which the quota is valid.C. As regards Cheddar cheese intended for processing listed under No 43 in Annex I and covered by CN code 0406 90 01:1. Box 7 by specifying 'whole Cheddar cheeses`;2. Box 10 by specifying 'exclusively home-produced cows' milk`;3. Box 16 by specifying the period for which the quota is valid.D. As regards cheese other than Cheddar, intended for processing, listed under No 43 in Annex I and covered by CN code 0406 90 01:1. Box 7 by specifying 'exclusively home-produced cows' milk`;2. Box 16 by specifying the period for which the quota is valid.E. As regards Tilsit listed under Nos 6 and 7 in Annex IV and covered by CN code ex 0406 90 25:1. Box 7 by specifying 'Tilsit cheese`;2. Box 10 by specifying 'exclusively home-produced cows' milk`;3. Boxes 11 and 12.F. As regards Kashkaval cheeses listed under No 8 in Annex IV and covered by CN code 0406 90 29:1. Box 7 by specifying 'Kashkaval cheese, made from sheep's milk, matured for at least two months, of a minimum dry matter content of 58 %, in whole cheeses not exceeding 10 kg net, whether wrapped in plastic or not`;2. Box 10 by specifying 'exclusively home-produced sheep's milk`;3. Box 11.G. As regards cheeses of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles, and 'Halloumi` cheese listed under Nos 9, 10 and 11 in Annex IV and covered by CN codes ex 0406 90 31, ex 0406 90 50, ex 0406 90 86, ex 0406 90 87 and ex 0406 90 88:1. Box 7 by specifying, as appropriate, 'cheese of sheep's milk` or 'cheese of buffalo milk` and 'in containers containing brine` or 'in sheep or goatskin bottles` or, 'Halloumi` cheese is to be presented in individual plastic packings of a net content not exceeding 1 kg or in metal or plastic containers of a net content not exceeding 12 kg;2. Box 10 by specifying, as appropriate, 'exclusively home-produced sheep's milk` or 'exclusively home-produced buffalo milk` or, in the case of 'Halloumi` cheese, 'home-produced milk`;3. Boxes 11 and 12.H. As regards Jarlsberg and Ridder cheeses listed under No 12 in Annex III A and covered by CN codes ex 0406 90 39, ex 0406 90 86, ex 0406 90 87 and ex 0406 90 88:1. Box 7 by specifying either 'Jarlsberg cheese` and as appropriate:- 'Whole cheeses, with rind, of a net weight of 8 to 12 kg inclusive`,- 'Rectangular blocks of a net weight of not more than 7 kg`,or- 'Pieces packed in vacuum or inert gas, of a net weight of at least 150 g and not more than 1 kg`,or 'Ridder cheese`, and as appropriate:- 'Whole cheeses, with rind, of 1 kg to 2 kg`,or- 'Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of at least 150 g`;2. Box 11 by specifying as appropriate 'at least 45 %` or 'at least 60 %`;3. Box 14 by specifying as appropriate 'at least three months` or 'at least four months`.I. As regards whey cheese listed under No 12 in Annex III A and covered by CN codes ex 0406 10 20 and ex 0406 10 80:1. Box 7 by specifying 'whey cheese`.ANNEX VII >TABLE>ANNEX VIII APPLICATION OF ARTICLE 14 >START OF GRAPHIC>(Page / )COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/1 - MILK AND MILK PRODUCTSAPPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES. . . THREE-MONTH PERIODDate:Member State: Commission Regulation (EC) No 1600/95Consigner:Contact:Telephone:Fax:Part I: SummaryOrder number in Annex 7 to the combined nomenclatureCN codeQuantity applied for per CN codeSubtotal Part II: Applications per order numberSerial numbers of applications:Total quantity applied for (tonnes):Number of pages:>END OF GRAPHIC>ANNEX IX APPLICATION OF ARTICLE 14 >START OF GRAPHIC>(Page / )COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/1 - MILK AND MILK PRODUCTSAPPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES. . . THREE-MONTH PERIODMember State:CN codeOrder No in Annex 7 to the Combined NomenclatureApplicant (name and address)Quantity (tonnes)Country of originTotal (tonnes) by order number . . . . . .. . . . . .>END OF GRAPHIC>ANNEX X APPLICATION OF ARTICLE 19 >START OF GRAPHIC>Commission of the European CommunitiesDG VI/D/1 - Milk and milk productsIMPORT LICENCE APPLICATIONSMember State: Period:CN codeApplicant (name and address)Quantity (tonnes)Country of originTurkeyTotal (tonnes): >END OF GRAPHIC>